16-134-cv
TCA Television Corp. v. McCollum



                                            In the
                       United States Court of Appeals
                                   For the Second Circuit
                                       ________________ 

                                       August Term, 2015 

                    (Argued:  June 23, 2016      Decided:  October 11, 2016) 

                                      Docket No. 16‐134‐cv 
                                       ________________

              TCA TELEVISION CORP., HI NEIGHBOR, DIANA ABBOTT COLTON, 

                                                          Plaintiffs‐Appellants, 

                                             —v.—  

 KEVIN MCCOLLUM, ROBERT ASKINS, DOES, ABC COMPANIES, 1‐10, HAND TO GOD 
 LLC, THE ENSEMBLE STUDIO THEATER, INC., MANHATTAN CLASS COMPANY, INC., 

                                                          Defendants‐Appellees, 

     BROADWAY GLOBAL VENTURES, CMC, MORRIS BERCHARD, MARIANO V. 
   TOLENTINO, JR., STEPHANIE KRAMER, LAMS PRODUCTIONS, INC., DESIMONE 
  WINKLER, JOAN RAFFE, JHETT TOLENTINO, TIMOTHY LACZYNSKI, LILY FAN, AYAL 
     MIODOVNIK, JAM THEATRICALS LTD., KEY BRAND ENTERTAINMENT INC., 

                                                          Defendants. 
                                       ________________


                                               1 
                                                                                            

Before: 
                      JACOBS, CALABRESI, RAGGI, Circuit Judges. 
                                ________________                                  

      On appeal from a judgment entered in the Southern District of New York 

(Daniels,  J.)  dismissing  an  action  for  copyright  infringement  by  the  heirs  of 

William  “Bud”  Abbott  and  Lou  Costello,  plaintiffs  challenge  the  district  court’s 

determination,  made  as  a  matter  of  law  on  a  Rule  12(b)(6)  motion,  that 

defendants’  verbatim  use  of  a  portion  of  Abbott  and  Costello’s  iconic  comedy 

routine, Who’s on First?, in the recent Broadway play Hand to God, qualified as 

a non‐infringing fair use.  Defendants defend the district court’s fair use ruling, 

and further argue that dismissal is supported, in any event, by plaintiffs’ failure 

to  plead  a  valid  copyright  interest.    We  here  conclude  that  defendants’ 

appropriation of Who’s on First? was not a fair use, but, nevertheless, affirm the 

challenged judgment on defendants’ alternative invalidity ground.  

      AFFIRMED. 
                                ________________                                  
                                         
             JONATHAN  D.  REICHMAN (Jonathan W. Thomas, on the brief), Kenyon 
                  & Kenyon LLP, New York, New York, for Plaintiffs‐Appellants. 
                                                  
             MARK  J.  LAWLESS,  Law  Office  of  Mark  J.  Lawless,  New York, 
                  New York, for Defendants‐Appellees. 
                                ________________                                 
                                              2 
 
 
 
                                                                                                   

REENA RAGGI, Circuit Judge: 

       In  this  action  for  copyright  infringement,  plaintiffs,  successors‐in‐interest 

to  the  estates  of  William  “Bud”  Abbott  and  Lou  Costello,  appeal  from  a 

judgment  of  dismissal  entered  in  the  United  States  District  Court  for  the 

Southern  District  of  New  York  (George  B.  Daniels,  Jr.,  Judge)  in  favor  of 

defendants,  who  include  the  producers  of  Hand  to  God  and  the  play’s  author, 

Robert  Askins.    See  TCA  Television  Corp.  v.  McCollum,  151  F.  Supp.  3d  419 

(S.D.N.Y. 2015).  Plaintiffs assert that the district court erred in concluding from 

the amended complaint that defendants’ use of a portion of the iconic Abbott and 

Costello  comedy  routine,  Who’s  on  First?,  in  Act  I  of  Hand  to  God  was  so 

transformative as to establish defendants’ fair use defense as a matter of law.  See 

Fed. R. Civ. P. 12(b)(6).  Defendants here not only defend the district court’s fair 

use determination but also argue that affirmance is warranted, in any event, by 

plaintiffs’  failure  to  plead  a  valid  copyright  interest.    The  district  court  rejected 




                                               3 
 
 
 
                                                                                              

that argument.  See TCA Television Corp. v. McCollum, 151 F. Supp. 3d at 430–

31.1   

       For  the  reasons  explained  herein,  we  conclude  that  defendants’  verbatim 

incorporation  of  more  than  a  minute  of  the  Who’s  on  First?  routine  in  their 

commercial  production  was  not  a  fair  use  of  the  material.    Nevertheless,  we 

affirm  dismissal  because  plaintiffs  fail  plausibly  to  allege  a  valid  copyright 

interest. 

I.     Background 

       The  following  facts  derive  from  plaintiffs’  amended  complaint, 

incorporated exhibits, and documents susceptible to judicial notice.  See Goel v. 

Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (acknowledging that, on motion to 

dismiss,  courts  may  consider  documents  appended  to  or  incorporated  in 

complaint and matters of which judicial notice may be taken); Island Software & 



                                              
1  Defendants  do  not  cross‐appeal  the  district  court’s  denial  of  dismissal  on  the 

ground of copyright invalidity; rather, they argue it as an alternative ground for 
affirmance, even if plaintiffs’ fair use challenge prevails.  In this opinion, we first 
address  plaintiffs’  challenge  to  the  fair  use  determination  supporting  dismissal 
because if we were to identify no error in that ruling there would be no need to 
consider defendants’ proposed alternative ground for affirmance. 

                                             4 
 
 
 
                                                                                                

Comput.  Serv.,  Inc.  v.  Microsoft  Corp.,  413  F.3d  257,  261  (2d  Cir.  2005)  (stating 

that  court  may  take  judicial  notice  of  copyright  registrations).    For  purposes  of 

this  appeal,  we  presume  these  facts  to  be  true.    See  Anschutz  Corp.  v.  Merrill 

Lynch & Co., 690 F.3d 98, 102 (2d Cir. 2012).  

       A.     Abbott and Costello’s Who’s on First? Routine 

       Abbott and Costello were a popular mid‐Twentieth Century comedy duo.  

One  of  their  routines,  commonly  referred  to  as  Who’s  on  First?  (also,  the 

“Routine”),  has  become  a  treasured  piece  of  American  entertainment  history.2 

The  Routine’s  humor  derives  from  misunderstandings  that  arise  when  Abbott 

announces the roster of a baseball team filled with such oddly named players as 

“Who,” “What,” and “I Don’t Know.”  A rapid‐fire exchange reveals that “who’s 

on first” need not be a question.  It can be a statement of fact, i.e., a player named 

“Who” is the first baseman.  Later parts of the routine reveal, after similar comic 

misunderstandings, that a player named “What” is the second baseman, and one 

named “I Don’t Know” is the third baseman.                 

                                              
2  In  1999,  Time  magazine  named  the  Routine  the  best  comedy  sketch  of  the 

Twentieth Century.  See Am. Compl. ¶ 37; Best of the Century, Time, December 
31, 1999, at 73.   

                                              5 
 
 
 
                                                                                                

       B.     Agreements Pertaining to Rights in the Routine 
 
       The parties cite various contracts and copyright filings spanning more than 

40 years as relevant to claimed rights in the Routine. 

              1.     Abbott and Costello’s Agreements with UPC 
                  
                     a.  The July 1940 Agreement 
                          
       Abbott  and  Costello  first  performed  Who’s  on  First?  in  the  late  1930s, 

notably on a 1938 live radio broadcast of The Kate Smith Hour.  The Routine was 

published  for  purposes  of  federal  copyright  law  when  Abbott  and  Costello 

performed a version of it in their first motion picture, One Night in the Tropics 

(“Tropics”).3   

       The  team  appeared  in  Tropics  pursuant  to  a  July  24,  1940  contract  (the 

“July  Agreement”)  with  Universal  Pictures  Company,  Inc.  (“UPC”).    The  July 

Agreement guaranteed Abbott and Costello a minimum of five weeks’ work at a 

                                              
3  Viewing  the  facts  in  the  light  most  favorable  to  plaintiffs,  the  district  court 
discussed  in  some  detail  why  (1)  before  Tropics’s  release,  the  Routine  was 
protected by common law copyright; and (2) the movie’s release could constitute 
“publication” of the Routine, extinguishing any common law right and requiring 
registration and deposit with the federal Copyright Office to claim any statutory 
copyright protection.  See TCA Television Corp. v. McCollum, 151 F. Supp. 3d at 
427–30.       

                                              6 
 
 
 
                                                                                        

pay rate of $3,500 per week.  In turn, Abbott and Costello (the “Artists”) agreed 

to grant UPC (the “Producer”) certain rights and to furnish it with certain items.  

We reproduce the relevant text here, adding bracketed signals and highlighting 

to distinguish various provisions:   

                [1] The Artists expressly give and grant to the Producer 
                the  sole  and  exclusive  right  to  photograph  and/or 
                otherwise  reproduce  any  and  all  of  their  acts,  poses, 
                plays  and  appearances  of  any  and  all  kinds  during  the 
                term  hereof,  and  [2]  further  agree  [a]  to  furnish  to  the 
                Producer, without charge to it, the material and routines 
                heretofore  used  and  now  owned  by  the  Artists  for  use 
                by the Producer in the photoplay in which they appear 
                hereunder  and  for  which  the  Producer  shall  have  the 
                exclusive  motion  picture  rights,  and  [b]  to  record  their 
                voices  and  all  instrumental,  musical  and  other  sound 
                effects  produced  by  them,  and  [c]  to  reproduce  and/or 
                transmit  the  same,  either  separately  or  in  conjunction 
                with  such  acts,  poses,  plays  and  appearances  as  the 
                Producer  may  desire,  and  further  [3] give  and  grant  to 
                the  Producer  solely  and  exclusively  all  rights  of  every 
                kind  and  character  whatsoever  in  and  to  the  same,  or 
                any  of  them,  perpetually,  including  as  well  the 
                perpetual  right  to  use  the  names  of  the  Artists  and 
                pictures  or  other  reproductions  of  the  Artists’  physical 
                likenesses,  and  recordations  and  reproductions  of  the 
                Artists’  voices,  in  connection  with  the  advertising  and 
                exploitation thereof. 
        
J.A. 168–69. 



                                                7 
 
 
 
                                                                                              

                     b.     The November 1940 Agreement 

       On  November  6,  1940,  only  days  before  Tropics’s  public  release,  Abbott 

and  Costello  entered  into  a  new  multi‐year/multi‐picture  agreement  with  UPC 

(the  “November  Agreement”).4    That  contract  terminated  the  July  Agreement 

without  prejudice  to,  among  other  things,  UPC’s  “ownership  .  .  .  of  all  rights 

heretofore  acquired,”  including  those  “in  or  to  any  .  .  .  material  furnished  or 

supplied  by  the  Artists.”    Id.  at  162.    In  the  November  Agreement,  Abbott  and 

Costello  agreed  “to  furnish  and  make  available  to  the  Producer  all  literary  and 

dramatic material and routines heretofore used by the Artists either on the radio 

or  otherwise  and  now  owned  by  the  Artists,”  and  acknowledged  that  “the 

Producer shall have the right to use said material and routines to such extent as 

the Producer may desire in connection with any photoplay in which the Artists 

                                              
4 Plaintiffs’ amended complaint cites only the November Agreement with UPC as 

the  relevant  contract.    See  Am.  Compl.  ¶  43.    By  the  time  that  agreement  was 
signed,  however,  Abbott  and  Costello  presumably  had  already  finished  their 
work on Tropics—including any additions to the Routine reflected in that movie.  
Thus, it would appear that the team’s work on Tropics was pursuant to the July 
Agreement,  discussed  supra  at  I.B.1.a.    The  discrepancy  does  not  affect  our 
analysis here because, in the district court, defendants conceded that, at least for 
purposes  of  their  motion  to  dismiss,  the  July  Agreement  had  “in  effect,  been 
pleaded” by plaintiffs in support of their claim.  Sept. 9, 2015 Hr’g Tr. 2–3.   

                                             8 
 
 
 
                                                                                                

render  their  services  hereunder  and  in  connection  with  the  advertising  and 

exploitation of such photoplay.”  Id. at 129.  Abbott and Costello agreed that they 

would  “not  use  or  license,  authorize  or  permit  the  use  of  any  of  the  material 

and/or  routines”  so  referenced  “in  connection  with  motion  pictures”  by  others 

than  UPC  for  specified  times.    Id.    Nevertheless,  they  reserved  the  right  to  use 

materials  and  routines  created  by  them  (without  the  assistance  of  UPC  writers) 

“on the radio and in personal appearances.”  Id. at 129–30. 

              2.     UPC Registers a Copyright for Tropics 

       In November 1940, UPC registered a copyright for Tropics with the United 

States Copyright Office, which it renewed in December 1967.  See id. at 36, 39–40.  

              3.     UPC Uses an Expanded Version of the Routine in The Naughty 
                     Nineties and Registers a Copyright for that Movie 
 
       In 1945, Abbott and Costello performed an expanded version of Who’s on 

First? in another movie for UPC, The Naughty Nineties.  That version maintains 

the  core  of  the  Routine—with  “Who”  on  first  base,  “What”  on  second,  and  “I 

Don’t Know” on third—but several new players take the field: left fielder “Why,” 

center fielder “Because,” pitcher “Tomorrow,” catcher “Today,” and shortstop “I 

Don’t Care.”  

                                              9 
 
 
 
                                                                                              

       In  June  1945,  UPC  registered  a  copyright  for  The  Naughty  Nineties  with 

the United States Copyright Office, which it renewed in 1972.  See id. at 37, 41–

42; Am. Compl. ¶ 45.5    

            4.   The  1944  Copyright  Registration  for  “Abbott  and  Costello        
                   Baseball Routine” 
                  
       In April 1944, a work entitled “Abbott and Costello Baseball Routine” was 

registered  with  the  Copyright  Office  “in  the  name  of  Bud  Abbott  and  Lou 

Costello,  c/o  Writers  War  Board.”  J.A.  114.    The  certificate  indicates  that  this 

“Baseball Routine” was published on “March 13, 1944” in “‘Soldier Shows,’ No. 

19.”  Id.6  The record suggests that this registration was not renewed, prompting 

the Copyright Office to conclude that the work had entered the public domain in 
                                              
5  By  operation  of  the  Sonny  Bono  Copyright  Term  Extension  Act,  Pub.  L.  No. 
105–298, 112 Stat. 2827 (1998), the renewal term for Tropics will not expire until 
2035 and that for The Naughty Nineties will not expire until 2040.  See 17 U.S.C. 
§ 304(b).     
 
6 The  George  Mason  University  Libraries,  in  their “Guide  to  the  John C.  Becher 
Soldier  Show  Collection,  1940‐1953,”  indicates  that  “Soldier  Shows”  refers  to 
entertainments  “made  by  soldiers  for  soldiers,”  with  the  object  of  “mass 
participation” to raise morale.  J.A. 208–09.  Because the record here is devoid of 
any information about either Soldier Shows generally or Soldier Shows, No. 19 in 
particular, we make no assumptions about the content of the material that is the 
subject of the 1944 copyright registration. 
          

                                            10 
 
 
 
                                                                                             

1972,  and,  on  that  ground,  to  reject  a  1984  application  for  a  derivative  work 

registration  filed  by  the  children  of  Abbott  and  Costello  based  on  the  1944 

registration. 

             5.     The 1984 Quitclaim Agreement 

      Plaintiffs  do  not  rely  on  the  1944  registration  to  support  their  copyright 

claim here.  Rather, they claim to have succeeded to UPC’s copyright interests in 

the  Routine  as  performed  in  Tropics  and  The  Naughty  Nineties  based  on  a 

quitclaim agreement dated March 12, 1984 (the “Quitclaim”).  

      In  the  Quitclaim,  which  was  subsequently  recorded  with  the  Copyright 

Office,  UPC’s  successor‐in‐interest,  Universal  Pictures  (“Universal”),  granted 

Abbott  &  Costello  Enterprises  (“A  &  C”),  a  partnership  formed  by  the  heirs  of 

Abbott and Costello,7 “any and all” of Universal’s rights, title, and interest in the 

Routine.    Id.  at  45.    Universal  stated  that  it  did  so  relying  upon  A  &  C’s 

representation that it was “a partnership composed of the successors in interest 




                                              
7 Bud Abbott died in 1974; Lou Costello died in 1959.  See Bud Abbott, Straight 

Man to Lou Costello, Is Dead, N.Y. Times, April 25, 1974, at 42; Lou Costello, 52, 
Dies on Coast; Comic Had Teamed with Abbott, N.Y. Times, Mar. 4, 1959, at 31.   

                                           11 
 
 
 
                                                                                               

to the late Bud Abbott and Lou Costello” and, therefore, “the owner of copyright 

in and to the Routine.”  Id. at 46.    

       A  &  C  dissolved  in  1992,  with  50%  of  its  assets  transferred  to  TCA 

Television  Corporation,  a  California  entity  owned  by  Lou  Costello’s  heirs,  and 

the  other  50%  divided  evenly  between  Bud  Abbott’s  heirs,  Vickie  Abbott 

Wheeler and Bud Abbott, Jr.  Wheeler would later transfer her 25% interest to a 

California  partnership,  Hi  Neighbor,  and  Abbott,  Jr.  would  transfer  his  25% 

interest  to  Diana  Abbott  Colton.    It  is  by  operation  of  the  Quitclaim  and  the 

referenced dissolution and transfer agreements that plaintiffs TCA Television, Hi 

Neighbor, and Colton now claim a copyright interest in Who’s on First?.     

       C.     Hand to God 

       As  described  in  the  amended  complaint,  Hand  to  God  (the  “Play”)  is  “a 

dark  comedy  about  an  introverted  student  in  religious,  small‐town  Texas  who 

finds  a  creative  outlet  and  a  means  of  communication  through  a  hand  puppet, 

wh[ich]  turns  into  his  evil  or  devilish  persona.”    Am.  Compl.  ¶  58.    After  two 

successful  off‐Broadway  runs,  Hand  to  God  opened  to  critical  acclaim  on 

Broadway in the spring of 2015.  Through press coverage, plaintiffs learned that 



                                             12 
 
 
 
                                                                                                

Hand  to  God  incorporated  part  of  the  Routine  in  one  of  its  “key  scene[s],” 

without license or permission.  Id. at ¶ 63.  While the Play was still in previews 

for  its  Broadway  opening,  plaintiffs  sent  defendants  a  cease  and  desist  letter.  

Defendants’ failure to comply with that request prompted this lawsuit.      

                 1.      The Relevant Scene   

        Plaintiffs  allege  that  the  Play  infringes  their  copyright  in  the  Routine  by 

using its first part—that is, the part pertaining to first baseman “Who”—in Act I, 

Scene 2.  In that scene, which occurs approximately 15 minutes into the Play, the 

lead character, “Jason,” and the girl with whom he is smitten, “Jessica,” have just 

emerged from the basement of their church, where they had been participating in 

a  Christian  puppet  workshop.    Jason  tries  to  impress  Jessica  by  using  his  sock 

puppet,  “Tyrone,”  to  perform,  almost  verbatim,  a  little  over  a  minute  of  Who’s 

on First?.  Jason plays the Bud Abbott role, while Tyrone assumes Lou Costello’s 

character.8   



                                              
8 The Routine is used in the Play as follows:   

 
                  JASON                      . . . .  You wanna see something[?] 
                  JESSICA                    Ummm. 
 
                                                             13 
 
 
 
                                                                                                                                                  




                                                                                                                                                  
                  JASON                     You’ll like it. 
                  JESSICA                   Yeah? 
                  JASON                     I think you’ll like it. 
                  JESSICA                   Okay. 
                  JASON                     Okay. 
 
                  Jason slicks back his hair. Takes a deep breath and then 
                  says... 
 
                  JASON                     Well  Costello,  I’m  goin’  to  New  York  with 
                                            you. You know Buck Harris the Yankee[s’] 
                                            manager gave me a job as coach as long as 
                                            you’re on the team. 
                  TYRONE                    Look Abbott, if you’re the coach, you must 
                                            know all the players. 
                  JASON                     I certainly do. 
                  TYRONE                    Well  I’ve  never  met  the  guys.  So  you’ll 
                                            have  to  tell  me  their  names  and  then  Iʹll 
                                            know who’s playing on the team. 
                  JASON                     Oh  I’ll  tell  you  their  names,  but  you  know 
                                            it  seems  to  me  they  give  these  ball  players 
                                            now‐a‐days very particular names. 
 
                  As he starts he’s a little aspergersy. As he goes on he gets 
                  more and more comfortable. 
 
                  TYRONE                    You mean funny names? 
                  JASON                     Well  let’s  see  we  have  on  the  bags,  Who’s 
                                            on first, What’s on second, I don’t know is 
                                            on third... 
                  TYRONE                    That’s what I want to find out. 
 
                                                                      14 
 
 
 
                                                                                                                                                  



                                                                                                                                                  
                  JASON                     I  say  Who’s  on  first,  What’s  on  second,  I 
                                            don’t know’s on third. 
                  TYRONE                    Are you the manager? 
                  JASON                     Yes. 
                  TYRONE                    You gonna be the coach too? 
                  JASON                     Yes. 
                  TYRONE                    And you don’t know the fellows’ names. 
                  JASON                     Well I should. 
                  TYRONE                    Then who’s on first? 
                  JASON                     Yes? 
                  TYRONE                    I mean the fellow’s name. 
                  JASON                     Who. 
                  TYRONE                    The guy on first. 
                  JASON                     Who. 
                  TYRONE                    The first baseman. 
                  JASON                     Who. 
                  TYRONE                    The guy playing . . . 
 
                  Jason is really into it.  Jessica is giggling a bit.  But you 
                  can  imagine  him  going  into  it  all  alone  on  a  Saturday 
                  night. 
 
                  JASON                     Who is on first. 
                  TYRONE                    I’m askin[’] you who’s on first. 
                  JASON                     That’s the man’s name. 
                  TYRONE                    That’s whose name. 
                  JASON                     Yes. 
                  TYRONE                    Well go ahead and tell me. 
                  JASON                     That’s it. 
                  TYRONE                    That’s who? 
                  JASON                     Yes. 
 
 
                                                                      15 
 
 
 
                                                                                                                                                  

           When Jason somewhat bashfully concludes the “Who” part of the Routine, 

Jessica  compliments  him  by  saying,  “That’s  really  good,”  and  asks,  “Did  you 

come  up  with  that  all  by  yourself[?]”    Suppl.  App’x  21.    When  Jason  answers, 

“Yes,”  the  audience  laughs  at  what  it  recognizes  as  a  lie.    Id.;  see  Am.  Compl. 

¶ 64.    The  answer,  however,  triggers  a  different  response  from  the  puppet, 

which,  seemingly  of  its  own  volition,  calls  Jason  a  “Liar,”  and  states  that  the 

comic  exchange  they  just  performed  is  “a  famous  routine  from  the  [F]ifties.”  

Suppl.  App’x  21.    Jason  corrects  Tyrone,  stating  that  the  sketch  is  from  the 

“Forties.”    Id.    Tyrone  then  insults  Jessica,  telling  her  that  she  would  know  the 

Routine’s  origin  if  she  “weren’t  so  stupid.”    Id.    Jason  and  Jessica  each  order 
                                                                                                                                                  
                  Jason reaches a pause in the routine and looks out at her.  
                  He becomes aware of what he’s doing. 
 
                  JESSICA                   What are you doing[?] Don’t stop. 
                  JASON                     I . . . 
 
                  He gets red. 
 
                  JESSICA                   What? 
                  JASON                     I can’t remember anymore. 
 
Suppl. App’x 17–21 (emphases added).  
 
 


                                                                      16 
 
 
 
                                                                                                 

Tyrone  to  “shut  up”  to  no  effect.    Id.  at  22.    Instead,  as  the  scene  continues, 

Tyrone  vulgarly  divulges  Jason’s  physical  desire  for  Jessica.    Only  after  a 

seeming physical struggle with Tyrone is Jason able to remove the puppet from 

his hand and thereby end Tyrone’s outburst.  Jason tries to apologize to Jessica, 

but  she  quickly  exits,  leaving  Jason—in  the  words  of  the  stage  direction—

“[d]efeated by what he ca[]n’t defeat.”  Id. at 24. 

       The  scene  foreshadows  darker  and  more  disturbing  exchanges  between 

Jason and the puppet that will occur as the Play proceeds.   

              2.     Promotional Materials 

       Plaintiffs  allege  that,  in  online  promotional  materials  for  the  Play, 

defendants  used  a  “video  clip”  of  Jason  and  his  puppet  performing  Who’s  on 

First? to “stoke interest” in and sell tickets for the Play.  Am. Compl. ¶¶ 69, 89.  

These promotional materials are not part of the court record.    

       D.     District Court Proceedings 

       On June 4, 2015, plaintiffs filed this action in the Southern District of New 

York,  claiming  both  federal  and  common  law  copyright  infringement.  

Defendants promptly moved to dismiss, arguing, inter alia, that (1) plaintiffs did 



                                              17 
 
 
 
                                                                                             

not  hold  a  valid  copyright;  (2)  the  Routine  was  in  the  public  domain;  and 

(3) Hand to God’s incorporation of the Routine was sufficiently transformative to 

qualify as a permissible fair use, not prohibited infringement.   

       On  December  17,  2015,  the  district  court  granted  defendants’  motion  to 

dismiss.    It  declined  to  do  so  on  either  of  the  first  two  grounds  argued  by 

defendants,  concluding  that,  at  the  12(b)(6)  stage,  plaintiffs  had  “sufficiently 

alleged  a  continuous  chain  of  title”  to  the  Routine  to  survive  dismissal.    TCA 

Television  Corp.  v.  McCollum,  151  F.  Supp.  3d  at  431.    Instead,  the  court 

concluded  that  dismissal  was  warranted  because  defendants’  use  of  Who’s  on 

First? in Hand to God was “highly transformative” and a non‐infringing fair use.  

Id. at 434, 437.  

       This appeal followed. 
        
II.    Discussion 
 
       A.     Dismissal Was Not Properly Based on Fair Use 
           
            1.      Standard of Review 
           
       We review de novo a judgment of dismissal under Fed. R. Civ. P. 12(b)(6), 

accepting  all  factual  allegations  in  the  amended  complaint  and  its  incorporated 



                                            18 
 
 
 
                                                                                                 

exhibits  as  true  and  drawing  all  reasonable  inferences  in  plaintiffs’  favor.    See 

Concord  Assocs.,  L.P.  v.  Entm’t  Props.  Tr.,  817  F.3d  46,  52  (2d  Cir.  2016).    The 

challenged  dismissal  here  is  based  on  the  district  court’s  determination  that 

plaintiffs  could  not  succeed  on  their  copyright  infringement  claim  because  the 

Rule 12(b)(6) record established defendants’ fair use defense as a matter of law.   

       Our  review  of  that  decision  is  necessarily  informed  by  certain  basic 

copyright principles.  First, the law affords copyright protection to promote not 

simply individual interests, but—in the words of the Constitution—“the progress 

of science and useful arts” for the benefit of society as a whole.  U.S. Const. art I, 

§ 8, cl. 8.  As the Supreme Court has explained, copyright protection is based on 

the  “economic  philosophy  .  .  .  that  encouragement  of  individual  effort  by 

personal  gain  is  the  best  way  to  advance  public  welfare.”    Mazer  v.  Stein,  347 

U.S. 201, 219 (1954).  In short, the “monopoly created by copyright . . . rewards 

the individual author,” but only “in order to benefit the public.”  Harper & Row 

Publishers,  Inc.  v.  Nation  Enters.,  471  U.S.  539,  546  (1985)  (internal  quotation 

marks omitted); see Fox Film Corp. v. Doyal, 286 U.S. 123, 127 (1932) (“The sole 




                                              19 
 
 
 
                                                                                                

interest of the United States and the primary object in conferring the monopoly 

lie in the general benefits derived by the public from the labors of authors.”). 

       Second,  and  consistent  with  this  public  purpose,  the  law  has  long 

recognized  that  “some  opportunity  for  fair  use  of  copyrighted  materials”  is 

necessary to promote progress in science and art.  Campbell v. Acuff‐Rose Music, 

Inc.,  510  U.S.  569,  575  (1994);  Iowa  State  Univ.  Research  Found.,  Inc.  v.  Am. 

Broad. Cos., 621 F.2d 57, 60 (2d Cir. 1980) (stating that fair use doctrine “permits 

courts  to  avoid  rigid  application  of  the  copyright  statute  when,  on  occasion,  it 

would  stifle  the  very  creativity  which  that  law  is  designed  to  foster”).    The 

doctrine of fair use, derived from common law, is now codified in the Copyright 

Act  of  1976,  Pub.  L.  No.  94‐553,  90  Stat.  2541.    See  17  U.S.C.  §  107.    That 

codification does not so much define “fair use” as provide a non‐exhaustive list 

of  factors  to  guide  courts’  fair  use  determinations.    This  affords  the  doctrine  a 

certain  “malleability”  that  can  challenge  judicial  application.    4  Melville  B. 

Nimmer  &  David  Nimmer,  Nimmer  on  Copyright  (hereinafter  “Nimmer”) 

§ 13.05, at 13‐156 (Matthew Bender, rev. ed., 2016).           




                                             20 
 
 
 
                                                                                              

       Courts  most  frequently  address  a  proffered  fair  use  defense  at  summary 

judgment.  See, e.g., Blanch v. Koons, 467 F.3d 244, 250 (2d Cir. 2006) (explaining 

that  court  may  resolve  fair  use  question  at  summary  judgment  if  there  are  no 

genuine issues of fact); see also Harper & Row Publishers, Inc. v. Nation Enters., 

471  U.S.  at  560  (stating  that  appeals  court  may  decide  fair  use  where  “district 

court  has  found  facts  sufficient  to  evaluate  each  of  the  statutory  factors”).  

Nevertheless,  this  court  has  acknowledged  the  possibility  of  fair  use  being  so 

clearly  established  by  a  complaint  as  to  support  dismissal  of  a  copyright 

infringement  claim.    See  Cariou  v.  Prince,  714  F.3d  694,  707  (2d  Cir.  2013) 

(granting  defendant  partial  summary  judgment  on  fair  use  and  citing 

approvingly  to  Brownmark  Films,  LLC  v.  Comedy  Partners,  682  F.3d  687  (7th 

Cir.  2012)  (rejecting  argument  that  fair  use  could  not  be  decided  on  motion  to 

dismiss)).   

       On de novo review here, we conclude that defendants’ entitlement to a fair 

use defense was not so clearly established on the face of the amended complaint 

and its incorporated exhibits as to support dismissal.       

                 



                                            21 
 
 
 
                                                                                              

             2.     The Statutory Framework for Analyzing Fair Use 

      In  the  preamble  to 17  U.S.C. § 107, Congress  states  that  “the  fair  use  of  a 

copyrighted work . . . for purposes such as criticism, comment, news reporting, 

teaching (including multiple copies for classroom use), scholarship, or research is 

not an infringement of copyright.”  As the words “such as” indicate, the listing is 

“illustrative and not limitative.”  17 U.S.C. § 101; see Harper & Row Publishers, 

Inc. v. Nation Enters., 471 U.S. at 561.  Four nonexclusive factors—incorporating 

common  law  traditions—are  properly  considered  in  “determining  whether  the 

use made of a work in any particular case is a fair use.”  17 U.S.C. § 107.  These 

statutory factors are as follows: 

             (1)  the  purpose  and  character  of  the  use,  including 
             whether  such  use  is  of  a  commercial  nature  or  is  for 
             nonprofit educational purposes; 
              
             (2) the nature of the copyrighted work; 
              
             (3) the amount and substantiality of the portion used in 
             relation to the copyrighted work as a whole; and 
              
             (4) the effect of the use upon the potential market for or 
             value of the copyrighted work.  
        
Id.; see generally Folsom v. Marsh, 9 F. Cas. 342, 348 (C.C.D. Mass. 1841) (Story, 



                                            22 
 
 
 
                                                                                              

J.) (explaining that common law courts “deciding questions of this sort” should 

“look to the nature and objects of the selections made, the quantity and value of 

the  materials  used,  and  the  degree  in  which  the  use  may  prejudice  the  sale,  or 

diminish the profits, or supersede the objects, of the original work”).    

       In  reviewing  the  challenged  determination  of  fair  use  in  this  case,  we 

necessarily discuss these factors individually, at the same time that we heed the 

Supreme  Court’s  instruction  that  the  factors  must  be  viewed  collectively,  with 

their  results  “weighed  together,  in  light  of  the  purposes  of  copyright.”   

Campbell v. Acuff‐Rose Music, Inc., 510 U.S. at 578.     

                     a.     Purpose and Character of the Use 

                            (1)    Transformative Use 

       The  first  statutory  fair  use  factor  considers  the  purpose  and  character  of 

the  secondary  use.    In  this  regard,  the  uses  identified  by  Congress  in  the 

preamble  to  §  107—criticism,  comment,  news  reporting,  teaching,  scholarship, 

and  research—might  be  deemed  “most  appropriate”  for  a  purpose  or  character 

finding  indicative  of  fair  use.    Nimmer  § 13.05[A][1][a],  at  13‐162;  see  Authors 

Guild  v.  Google,  Inc.,  804  F.3d  202,  215  (2d  Cir.  2015)  (noting  that  providing 



                                            23 
 
 
 
                                                                                              

commentary  or  criticism  on  another’s  work  is  “[a]mong  the  best  recognized 

justifications for copying”). 

       The  challenged  use  here  does  not  appear  to  fit  within  any  of  these 

statutory categories.  Nevertheless, the district court concluded that defendants’ 

use  was  “transformative,”  indeed,  so  “highly  transformative”  as  to  be 

“determinative” of fair use.  TCA Television Corp. v. McCollum, 151 F. Supp. 3d 

at 434–35.  The district court explained that by having a single character perform 

the  Routine,  the  Play’s  authors  were  able  to  contrast  “Jason’s  seemingly  soft‐

spoken personality and the actual outrageousness of his inner nature, which he 

expresses  through  the  sock  puppet.”    Id.  at  436.    This  contrast  was  “a  darkly 

comedic  critique  of  the  social  norms  governing  a  small  town  in  the  Bible  Belt.”  

Id.  This reasoning is flawed in that what it identifies are the general artistic and 

critical purpose and character of the Play.  The district court did not explain how 

defendants’ extensive copying of a famous comedy routine was necessary to this 

purpose,  much  less  how  the  character  of  the  Routine  was  transformed  by 

defendants’ use. 




                                             24 
 
 
 
                                                                                              

       The Supreme Court has stated that “the goal of copyright . . . is generally 

furthered  by  the  creation  of  transformative  works.”    Campbell  v.  Acuff‐Rose 

Music, Inc., 510 U.S. at 579.9  But how does a court decide “whether and to what 

extent  the  new  work  is  ‘transformative’”?    Id.    Campbell  instructs  that  a  court 

properly considers “whether the new work merely supersedes the objects of the 

original  creation,  or  instead  adds  something  new,  with  a  further  purpose  or 

different character, altering the first with new expression, meaning, or message.”  

                                              
9  The idea that “transformative” purpose could support fair use was put forth by 

our  colleague,  Judge  Leval,  in  a  seminal  article,  “Toward a  Fair  Use  Standard.”  
See  103  Harv.  L.  Rev.  1105,  1111  (1990)  (“[T]he  question  of  justification  turns 
primarily on whether, and to what extent, the challenged use is transformative.  
The  use  must  be  productive  and  must  employ  the  quoted  matter  in  a  different 
manner or for a different purpose from the original.  A quotation of copyrighted 
material that merely repackages or republishes the original is unlikely to pass the 
test . . . .  If, on the other hand, the secondary use adds value to the original—if 
the  quoted  matter  is  used  as  raw  material,  transformed  in  the  creation  of  new 
information,  new  aesthetics,  new  insights  and  understandings—this  is  the  very 
type of activity that the fair use doctrine intends to protect for the enrichment of 
society.”). 
    
Fair  use  is  not  limited  to  transformative  works.    See  Campbell  v.  Acuff‐Rose 
Music, Inc., 510 U.S. at 579.  But because the only purpose found by the district 
court  and  relied  on  by  defendants  is  the  creation  of  a  transformative  work,  in 
analyzing  this  factor,  we  necessarily  focus  on  whether  a  finding  of 
transformative  purpose  could  be  made  as  a  matter  of  law  on  a  Rule  12(b)(6) 
motion.    

                                            25 
 
 
 
                                                                                                 

Id.  (emphases  added)  (alterations,  citations,  and  internal  quotation  marks 

omitted).   

       As  the  highlighted  language  indicates,  the  focus  of  inquiry  is  not  simply 

on  the  new  work,  i.e.,  on  whether  that  work  serves  a  purpose  or  conveys  an 

overall expression, meaning, or message different from the copyrighted material 

it  appropriates.    Rather,  the  critical  inquiry  is  whether  the  new  work  uses  the 

copyrighted material itself for a purpose, or imbues it with a character, different 

from  that  for  which  it  was  created.    See  id.    Otherwise,  any  play  that  needed  a 

character  to  sing  a  song,  tell  a  joke,  or  recite  a  poem  could  use  unaltered 

copyrighted  material  with  impunity,  so  long  as  the  purpose  or  message  of  the 

play was different from that of the appropriated material.   

       In sum, even if, as the district court concluded, Hand to God is a “darkly 

comedic  critique  of  the  social  norms  governing  a  small  town  in  the  Bible  Belt,” 

TCA Television Corp. v. McCollum, 151 F. Supp. 3d at 436, and even if the Play’s 

purpose  and  character  are  completely  different  from  the  vaudevillian  humor 

originally  animating  Who’s  on  First?,  that,  by  itself,  does  not  demonstrate  that 




                                              26 
 
 
 
                                                                                              

defendants’  use  of  the  Routine  in  the  Play  was  transformative  of  the  original 

work.       

       We  made  this  point  in  Cariou  v.    Prince,  714  F.3d  694.    There,  the 

defendant,  a  self‐styled  “appropriation  artist,”  id.  at  699,  had  taken  plaintiff’s 

copyrighted  photographs—“serene  and  deliberately  composed”  portraits  of 

Rastafarian men—and altered them to create “crude and jarring” collages, id. at 

706.    Defendant  acknowledged  that  he  had  not  used  the  photographs  to 

“comment  on”  the  original  works.    Id.  at  707.    Instead,  both  works  had  an 

underlying  artistic  purpose,  but  defendant  stated  that  he  had  sought  to  change 

the  original  material  “into  something  that’s  completely  different.”    Id.  (internal 

quotation  marks  omitted).    Reversing  a  district  court  award  of  summary 

judgment  in  favor  of  plaintiff,  this  court  ruled  that,  although  commentary 

frequently  constitutes  fair  use,  it  is  not  essential  that  a  new  creative  work 

comment on an incorporated copyrighted work to be transformative.  See id. at 

706.10  Rather, “to qualify as a fair use” in the absence of such a different purpose, 



                                              
10 Even if such commentary is not essential to fair use, it remains the case, even 
after  Cariou,  that  commentary  or  criticism  on  another’s  work  is  “[a]mong  the 
 
                                               27 
 
 
 
                                                                                                                                                 

the new work “generally must alter the original with ‘new expression, meaning, 

or message.’”  Id. (quoting Campbell v. Acuff‐Rose Music, Inc., 510 U.S. at 579).11 



                                                                                                                                                  
best recognized justifications for copying” because such commentary or criticism 
is in the public interest and frequently requires quoting the copyrighted work to 
be  effective.    Authors  Guild  v.  Google,  Inc.,  804  F.3d  at  215;  see  Campbell  v. 
Acuff‐Rose Music, Inc., 510 U.S. at 580–81 (explaining that if new work “has no 
critical bearing on the substance or style of the original composition . . . the claim 
to fairness in borrowing from another’s work diminishes accordingly (if it does 
not vanish), and other factors, like the extent of its commerciality, loom larger”).  
Hand to God may be a “critique of the social norms governing a small town in 
the  Bible Belt,”  TCA  Television  Corp.  v.  McCollum,  151  F.  Supp.  3d  at  436,  but 
defendants  have  not  argued  that  it  is  a  commentary  or  criticism  of  Who’s  on 
First?.  Thus, such transformative purposes do not justify defendants’ challenged 
use here.     
 
11 In Swatch Group Management Services Ltd. v. Bloomberg L.P., 756 F.3d 73 (2d 

Cir. 2014), we stated in dictum that “a secondary work can be transformative in 
function  or  purpose  without  altering  or  actually  adding  to  the  original  work.”  
Id. at 84 (internal quotation marks omitted).  But that statement must be read in  
context.    We  were  there  discussing  the  fair  use  of  data,  not  the  creation  of  new 
artistic work as in Cariou.  In the former context, we recognized that “the need to 
convey  information  to  the  public  accurately  may  in  some  instances  make  it 
desirable  and  consonant  with  copyright  law  for  a  defendant  to  faithfully 
reproduce  an  original  work  without  alteration.”    Id.    That  is  not  this  case.  
Defendants  used  a  verbatim  portion  of  Who’s  on  First?  in  Hand  to  God.    The 
unaltered  use  of  such  creative  material  within  another  creative  work  has  a 
weaker claim to fair use protection.  See Campbell v. Acuff‐Rose Music, Inc., 510 
U.S. at 579; Cariou v. Prince, 714 F.3d at 706; see also Nimmer § 13.05[A][2][a], at 
13‐187  (recognizing  that  “scope  of  fair  use  is  greater  when  informational  type 
works,  as  opposed  to  more  creative  products[,]  are  involved”  because  there  is 
 
                                                                      28 
 
 
 
                                                                                                                                                  

           Cariou  concluded  that  the  challenged  artworks  there  satisfied  this 

standard  because  they  not  only  strove  for  “new  aesthetics  with  creative  and 

communicative  results  distinct  from”  that  of  the  copyrighted  material,  but  also 

gave  the  incorporated  photographs  “new  expression,”  thereby  admitting  a 

transformative  purpose.    Id.  at  708.    Indeed,  where  the  defendant’s  use  so 

“heavily  obscured  and  altered”  the  original  photographs  as  to  make  them 

“barely recognizable” within the new work, the court ruled that transformative 

purpose (and ultimately fair use) was established as a matter of law.  Id. at 710.  

But  where  lesser  changes  retained  certain  of  the  original  work’s  aesthetics,  the 

court could not say “for sure” that their incorporation into the defendant’s works 

had “transformed [the original] work enough to render it transformative.”  Id. at 

711.  As to those works, Cariou remanded for further proceedings.  Id. 

           Insofar  as  Cariou  might  be  thought  to  represent  the  high‐water  mark  of 

our court’s recognition of transformative works, it has drawn some criticism.  See  
                                                                                                                                                  
“greater license to use portions” of “work more of diligence than of originality or 
inventiveness” (internal quotation marks omitted)).  For such an appropriation to 
be  deemed  “fair  use,”  the  new  creative  work  must  either  use  the  copyrighted 
work for a different purpose or imbue it with a different character, so as to alter 
the expression, meaning, or message of the original. 


                                                                      29 
 
 
 
                                                                                                

Kienitz  v.  Sconnie  Nation  LLC,  766  F.3d  756,  758  (7th  Cir.  2014)  (expressing 

skepticism as to Cariou’s approach and criticizing reliance on transformativeness 

as substitute for the statutory factors, which threatens to override the copyright 

owner’s  exclusive  right  to  prepare  derivative  works);  see  also  Nimmer 

§ 13.05[B][6], at 13.224.20 (stating with respect to Cariou:  “It would seem that the 

pendulum  has  swung  too  far  in  the  direction  of  recognizing  any  alteration  as 

transformative,  such  that  this  doctrine  now  threatens  to  swallow  fair  use.    It  is 

respectfully  submitted  that  a  correction  is  needed  in  the  law.”).    We  need  not 

defend  Cariou  here,  however,  because  our  point  is  that  even  scrupulous 

adherence to that decision does not permit defendants’ use of Who’s on First? in 

Hand to God to be held transformative.   

       Far  from  altering  Who’s  on  First?  to  the  point  where  it  is  “barely 

recognizable” within the Play, Cariou v. Prince, 714 F.3d at 710, defendants’ use 

appears  not  to  have  altered  the  Routine  at  all.    The  Play  may  convey  a  dark 

critique  of  society,  but  it  does  not  transform  Abbott  and  Costello’s  Routine  so 

that it conveys that message.  To the contrary, it appears that the Play specifically 

has its characters perform Who’s on First? without alteration so that the audience 



                                             30 
 
 
 
                                                                                                    

will  readily  recognize  both  the  famous  Routine  and  the  boy’s  false  claim  to 

having created it.  Indeed, it is only after Who’s on First? is performed—at some 

length,  almost  verbatim,  and  with  the  Play’s  characters  mimicking  the  original 

timing,  tone,  and  delivery  of  Abbott  and  Costello—that  the  boy’s  lie  about 

creating  the  classic  Routine—no  part  of  the  Routine—becomes  the  triggering 

event for the puppet to assume an independent persona. 

       Defendants  nevertheless  maintain  that  using  the  Routine  for  such  a 

“dramatic,” rather than comedic, purpose was transformative.  Appellees’ Br. 18 

(stating that Play’s use of Routine was “far cry” from original “comedy schtick”).  

The  argument  will  not  bear  close  scrutiny.    The  “dramatic”  purpose  served  by 

the  Routine  in  the  Play  appears  to  be  as  a  “McGuffin,”  that  is,  as  a  theatrical 

device  that  sets  up  the  plot,  but  is  of  little  or  no  significance  in  itself.12    To 



                                              
12  See  3  Oxford  English  Dictionary  Additions  Series  285  (1997)  (defining 

“McGuffin” as “particular event, object, factor, etc., which . . . acts as the impetus 
for the sequence of events depicted, although often proving tangential to the plot 
it  develops”);  see  also  Merriam‐Webster’s  Collegiate  Dictionary  744  (11th  ed. 
2003)  (defining  “MacGuffin”  as  “object,  event,  or  character  in  film  or  story  that 
serves  to  set  and  keep  the  plot  in  motion  despite  usu[ally]  lacking  intrinsic 
importance”). 
 

                                               31 
 
 
 
                                                                                                 

advance  the  plot  of  the  Play,  specifically,  to  have  the  puppet  Tyrone  take  on  a 

persona  distinct  from  that  of  Jason,  defendants  needed  Jason  to  lie  about 

something and for Tyrone to call him on it.  But the particular subject of the lie—

the  Routine—appears  irrelevant  to  that  purpose.    Such  unaltered  use  of  an 

allegedly  copyrighted  work,  having  no  bearing  on  the  original  work,  requires 

justification to qualify for a fair use defense.  See Authors Guild v. Google, Inc., 

804 F.3d at 215 (stating that “taking from another author’s work for the purpose 

of making points that have no bearing on the original may well be fair use, but 

the taker would need to show a justification”).   

       More than the Routine’s ability to capture audience attention is necessary 

to  provide  such  justification.    As  the  Supreme  Court  has  cautioned,  where  a 

secondary  use  “has  no  critical  bearing  on  the  substance  or  style  of  the  original 

composition,  which  the  alleged  infringer  merely  uses  to  get  attention  .  .  .  ,  the 

claim to fairness in borrowing from another’s work diminishes accordingly (if it 

does not vanish).”  Campbell v. Acuff‐Rose Music, Inc., 510 U.S. at 580.  Nor is a 

different  conclusion  warranted  because  defendants  here  place  the  unaltered 

Routine  in  a  sharply  different  context  from  its  original  authors.    See  id.  at  598 



                                              32 
 
 
 
                                                                                             

(Kennedy,  J.,  concurring)  (observing  that  courts  should  not  afford  fair  use 

protection  to  persons  who  merely  place  characters  from  familiar  copyrighted 

works into novel or eccentric settings).       

       The fact that, even as a McGuffin, the Routine is quite funny, also cannot 

justify  its  use  in  the  Play.    That  humor  is  an  achievement  of  the  Routine’s 

creators,  not  of  the  playwright  who  takes  advantage  of  it  without  transforming 

the  Routine’s  aesthetic.    Moreover,  the  Play  appropriates  the  Routine’s  humor 

not incidentally, but extensively by having the characters perform some dozen of 

the original exchanges on the comic ambiguity of the words “who’s on first.”  No 

new dramatic purpose was served by so much copying.  Cf. Campbell v. Acuff‐

Rose  Music,  Inc.,  510  U.S.  at  589  (concluding  that  copying  of  song  for  parodic 

purpose  was  fair  where  it  was  not  “excessive”  in  relation  to  that  purpose  as 

secondary  user  took  only  what  was  necessary  to  evoke  original).    The  only 

purpose served by the extent of defendants’ taking is identically comedic to that 

of the original authors, that is, to have two performers expand on a singular joke 

in order to generate increasing audience laughter.  As this court has recognized, 

there is “nothing transformative” about using an original work “in the manner it 



                                            33 
 
 
 
                                                                                               

was made to be” used.  On Davis v. Gap, Inc., 246 F.3d 152, 174 (2d Cir. 2001); see 

Ringgold  v.  Black  Entm’t  Television,  Inc.,  126  F.3d  70,  79  (2d  Cir.  1997) 

(concluding that purpose factor favored copyright owner where defendant used 

“work  for  precisely  a  central  purpose  for  which  it  was  created”).    Defendants’ 

use of the Routine, not briefly as the basis for a dramatic lie, but extensively for 

its original comedic effect, cannot be deemed transformative.       

       In  sum,  nothing  in  the  12(b)(6)  record  shows  that  the  Play  imbued  the 

Routine  with  any  new  expression,  meaning,  or  message.    Nor  does  any  new 

dramatic  purpose  justify  defendants’  extensive  copying  of  the  Routine.  

Accordingly,  the  district  court  erred  both  in  finding  defendants’  use  of  the 

Routine  transformative  and  in  concluding,  on  that  basis,  that  a  fair  use  defense 

was established as a matter of law.13 

                             

                                              
13  We  note  that  even  a  correct  finding  of  transformative  use  is  not  necessarily 

determinative  of  the  first  statutory  factor,  much  less  of  fair  use.    See  Authors 
Guild  v.  Google  Inc.,  804  F.3d  at  218;  Leval,  Toward  a  Fair  Use  Standard,  103 
Harv. L. Rev. at 1111 (recognizing that “existence of . . . transformative objective 
does  not  .  .  .  guarantee  success  in  claiming  fair  use”  because  “transformative 
justification must overcome factors favoring the copyright owner”).

                                             34 
 
 
 
                                                                                               

                            (2)    Commercial Purpose 

       The  first  statutory  factor  specifically  instructs  courts  to  consider  whether 

copyrighted  materials  are  used  for  a  commercial  purpose  or  for  a  nonprofit 

educational purpose, the former tending “to weigh against a finding of fair use.” 

Campbell  v.  Acuff‐Rose  Music,  Inc.,  510  U.S.  at  585  (internal  quotation  marks 

omitted).    There  is  no  question  here  that  defendants’  use  of  Who’s  on  First?  in 

Hand  to  God  was  for  a  commercial  purpose.    Nevertheless,  the  district  court 

discounted  that  fact  upon  finding  the  use  “highly  transformative.”    TCA 

Television Corp. v. McCollum, 151 F. Supp. 3d at 434–35; see Campbell v. Acuff‐

Rose Music, Inc., 510 U.S. at 579 (recognizing that “the more transformative the 

new work, the less will be the significance of other factors, like commercialism, 

that  may  weigh  against  a  finding  of  fair  use”).    Because  we  here  conclude  that 

defendants’  use  was  not  transformative,  let  alone  “highly  transformative,”  we 

conclude that the district court erred in discounting Hand to God’s commercial 

character.  See Campbell v. Acuff‐Rose Music, Inc., 510 U.S. at 579–81.14 



                                              
14  This court has sometimes assigned little weight to the commercial nature of a 

secondary  use  even  absent  a  transformative  purpose.    See,  e.g.,  Castle  Rock 
 
                                               35 
 
 
 
                                                                                                                                                  

           This  conclusion  applies  with  particular  force  here  where  plaintiffs  allege 

that  defendants  not  only  used  an  unaltered  and  appreciable  excerpt  of  the 

Routine  in  a  commercial  play  but  also  featured  the  Routine  in  the  Play’s 

advertising,  conduct  which  reasonably  qualifies  as  commercial  exploitation 

weighing  strongly  against  fair  use.    See  id.  at  585  (observing  that  use  of 

copyrighted  work  “to  advertise  a  product,  even  in  a  parody,  will  be  entitled  to 

less  indulgence  under  the  first  factor  of  the  fair  use  enquiry  than  the  sale  of  a 

parody for its own sake”); American Geophysical Union v.  Texaco Inc., 60 F.3d 

913,  922  (2d  Cir.  1994)  (stating  that  fair  use  claim  will  not  be  sustained  when 

secondary use can fairly be characterized as “commercial exploitation” (internal 

quotation marks omitted)); Consumers Union of  U.S., Inc.  v. Gen. Signal Corp., 

724  F.2d  1044,  1049  (2d  Cir.  1983)  (observing  that  some  infringement  actions 

involve copying of creative expression for “purpose of having that precise form 



                                                                                                                                                  
Entm’t,  Inc.  v.  Carol  Publ’g  Grp.,  Inc.,  150  F.3d  132,  142  (2d  Cir.  1998).    But 
where,  as  here,  defendants  justify  their  use  solely  by  reference  to  a 
transformative  purpose,  commercialism  cannot  automatically  be  discounted 
absent  a  finding  of  such  purpose.    See  Blanch  v.  Koons,  467  F.3d  at  254  
(discounting  commercial  nature  of  secondary  use  only  because  new  work  was 
substantially transformative).   

                                                                     36 
 
 
 
                                                                                                 

of expression advance someone else’s commercial interests—for example, using 

well‐known copyrighted lines to attract attention to an advertisement”).  Indeed, 

to  the  extent  defendants  excessively  copied  from  the  Routine  even  within  the 

Play,  their  advertising  focus  on  the  Routine’s  comic  exchanges  raises  particular 

commercial exploitation concerns.    

       Thus, defendants’ commercial use of the Routine was not transformative.  

Rather, it duplicated to a significant degree the comedic purpose of the original 

work.  As such, the first statutory factor, far from weighing in defendants’ favor, 

weighs in favor of plaintiffs. 

                     b.      Nature of Copyrighted Work   

       The  second  statutory  factor,  “the  nature  of  the  copyrighted  work,”  also 

weighs in plaintiffs’ favor.  As the Supreme Court has observed, certain “works 

are  closer  to  the  core  of  intended  copyright  protection  than  others,  with  the 

consequence that fair use is more difficult to establish when the former works are 

copied.”    Campbell  v.  Acuff‐Rose  Music,  Inc.,  510  U.S.  at  586.    Like  the  district 

court,  we  conclude  that  Who’s  on  First?,  an  original  comedy  sketch  created  for 

public entertainment, lies at the heart of copyright’s intended protection.  See id. 



                                              37 
 
 
 
                                                                                                

(recognizing  that  creative  expression  created  for  public  dissemination  is  at  core 

of  “copyright’s  protective  purposes”);  On  Davis  v.  Gap,  Inc.,  246  F.3d  at  175 

(concluding  that  second  factor  favored  plaintiff  because  copyrighted  work  was 

“in  the  nature  of  an  artistic  creation”).    Thus,  while  the  secondary  user  of 

noncreative  information  can  more  readily  claim  fair  use  based  on  the  law’s 

recognition of “a greater need to disseminate factual works than works of fiction 

or fantasy,” Harper & Row Publishers, Inc. v. Nation Enters., 471 U.S. at 563; see 

Authors  Guild  v.  Google,  Inc.,  804  F.3d  at  220  &  n.21  (explaining  that  factual 

works “often present well justified fair uses” because “there is often occasion to 

test  the  accuracy  of,  to  rely  on,  or  to  repeat  their  factual  propositions,”  which 

“may reasonably require quotation”), the secondary user of a creative work must 

justify his use, usually by explaining the functional or creative rationale behind 

its quotation, see Pierre N. Leval, Toward a Fair Use Standard, 103 Harv. L. Rev. 

1105, 1113 (1990) (explaining that, in considering whether quotation is fair, courts 

must consider utility of each challenged passage).  

       Defendants argue that their use was justified by the dramatic need to use 

an instantly recognizable “cultural” touchstone in the relevant scene.  Appellees’ 



                                             38 
 
 
 
                                                                                              

Br. 15.  Defendants do not explain, however, why Jason’s lie had to pertain to a 

cultural  touchstone,  as  opposed  to  any  obvious  tall  tale—e.g.,  inventing  the 

Internet, traveling to Mars, out‐swimming Michael Phelps.  See generally Leval, 

Toward  a  Fair  Use  Standard,  103  Harv.  L.  Rev.  at  1111  (observing  that  court 

considering  fair  use  must  determine  not  only  if  justification  for  copying  exists, 

but also “how powerful, or persuasive, is the justification”).  But even assuming 

defendants’  professed  dramatic  need,  they  do  not  explain  why  the  cultural 

touchstone  had  to  be  the  Routine—or  even  a  comedy  sketch—as  opposed  to 

some other readily recognizable exchange, including those already in the public 

domain.  Most troubling, even if defendants could justify their dramatic need to 

use a small, identifiable segment of the Routine, that does not justify having their 

characters  perform,  verbatim,  some  dozen  variations  on  the  Routine’s  singular 

joke.    As  already  noted,  the  purpose  of  such  extensive  use  was  to  provoke 

audience laughter in exactly the same way as the Routine’s creators had done. 

       In  sum,  because  defendants’  use  of  the  Routine  cannot  be  deemed 

transformative, and  because the  record is  devoid of  any  persuasive  justification 




                                            39 
 
 
 
                                                                                              

for  the  extent  of  defendants’  use,  the  creative  nature  of  the  Routine  weighs 

strongly against a fair use defense. 

                     c.     Amount and Substantiality of Use 

       The third statutory factor asks whether “‘the amount and substantiality of 

the  portion  used  in  relation  to  the  copyrighted  work  as  a  whole’  .  .  .  are 

reasonable  in  relation  to  the  purpose  of  the  copying.”    Campbell  v.  Acuff‐Rose 

Music, Inc., 510 U.S. at 586 (quoting 17 U.S.C. § 107(3)).  In assessing this factor, 

we consider not only “the quantity of the materials used” but also “their quality 

and importance.”  Id. at 587; see Harper & Row Publishers, Inc. v. Nation Enters., 

471 U.S. at 565 (stating that “fact that a substantial portion of the infringing work 

was copied verbatim is evidence of the qualitative value of the copied material, 

both  to  the  originator  and  to  the  plagiarist  who  seeks  to  profit  from  marketing 

someone else’s copyrighted expression”).   

       While acknowledging that the portion of the Routine used by defendants 

was “instantly recognizable” and “more than merely the ‘introductory premise,’” 

the  district  court  decided—without  explanation—that  this  factor  tipped  only 

“slightly”  in  plaintiffs’  favor  in  light  of  defendants’  transformative  use.    TCA 



                                            40 
 
 
 
                                                                                              

Television  Corp.  v.  McCollum,  151  F.  Supp.  3d  at  434.    We  reject  the  district 

court’s  transformative  use  determination  for  reasons  already  explained.    On  de 

novo review, we further conclude that the third statutory factor weighs strongly 

in favor of plaintiffs. 

        While the portion of the Routine copied by defendants takes less than two 

minutes  to  perform,  it  plainly  reveals  the  singular  joke  underlying  the  entire 

Routine:  that words understood by one person as a question can be understood 

by  another  as  an  answer.    Moreover,  defendants  repeatedly  exploit  that  joke 

through  a  dozen  variations.    This  manifests  substantial  copying.    See  Harper  & 

Row  Publishers,  Inc.  v.  Nation  Enters.,  471  U.S.  at  548,  565–66  (concluding  that 

third factor favored plaintiffs where defendants copied approximately 300 words 

verbatim  in  light  of  “expressive  value  of  the  excerpts”);  Castle  Rock  Entm’t  v. 

Carol  Publ’g  Grp.,  Inc.,  955  F.  Supp.  260,  269  (S.D.N.Y.  1997)  (citing  Harper  & 

Row as support for proposition that copying even few words of challenged work 

can constitute substantial taking if it amounts to taking heart of original work), 

aff’d, 150 F.3d 132 (2d Cir. 1998).                      




                                              41 
 
 
 
                                                                                             

       Even a substantial taking, however, can constitute fair use if justified.  See 

Authors Guild, Inc. v. HathiTrust, 755 F.3d 87, 98 (2d Cir. 2014) (acknowledging 

that  some  purposes  require  copying  entirety  of  copyrighted  work);  see  also 

Leval,  Toward  a  Fair  Use  Standard,  103  Harv.  L.  Rev.  at  1123  (explaining  that, 

under third factor, “an important inquiry is whether the selection and quantity of 

the material taken are reasonable in relation to the purported justification”).  But, 

as  already  explained,  defendants  offer  no  persuasive  justification  for  their 

extensive use of the Routine.  Cf. Authors Guild, Inc. v. HathiTrust, 755 F.3d at  

98 (stating that “crux” of third factor inquiry is whether “no more was taken than 

necessary” (internal quotation marks omitted)). 

                     d.     Effect on Potential Market for Copyrighted Work  

       The final statutory factor considers “the effect of the use upon the potential 

market  for  or  value  of  the  copyrighted  work,”  17  U.S.C.  §  107(4),  focusing  on 

whether the secondary use usurps demand for the protected work by serving as 

a  market  substitute,  see  Campbell  v.  Acuff‐Rose  Music,  Inc.,  510  U.S.  at  592 

(stating that role of courts is to distinguish between “biting criticism that merely 

suppresses  demand  and  copyright  infringement,  which  usurps  it”  (alterations 



                                            42 
 
 
 
                                                                                                

and internal quotation marks omitted)).  In weighing this factor, a court properly 

looks to “not only the extent of market harm caused by the particular actions of 

the  alleged  infringer,  but  also  whether  unrestricted  and  widespread  conduct  of 

the  sort  engaged  in  by  the  defendant  would  result  in  a  substantially  adverse 

impact  on  the  potential  market  for  the  original.”    Id.  at  590  (alteration  and 

internal quotation marks omitted). 

       The district court weighed this factor in defendants’ favor, concluding that 

the  Play’s  use  of  the  Routine  could  not  reasonably  be  expected  to  usurp  the 

market  for  Abbott  and  Costello’s  original  performance.    See  TCA  Television 

Corp. v. McCollum, 151 F. Supp. 3d at 434–35.  In so doing, however, the district 

court  disregarded  the  possibility  of  defendants’  use  adversely  affecting  the 

licensing market for the Routine.  See id. at 434 (citing Cariou v. Prince, 714 F.3d 

at  708  (stating  that  fourth  factor  “does  not  focus  principally  on  the  question  of 

damage to [a] derivative market”)). 

       While derivative markets are not the principal focus of the fourth inquiry, 

that does not mean that they are irrelevant.  See Campbell v. Acuff‐Rose Music, 

Inc., 510 U.S. at 593 (recognizing that evidence of substantial harm to derivative 



                                             43 
 
 
 
                                                                                           

market  would  weigh  against  fair  use).    A  court  considering  fair  use  properly 

identifies  and  weighs  relevant  harm  to  the  derivative  market  for  a  copyrighted 

work, which market includes uses that creators of original works might “license 

others to develop.”  Id. at 592; see American Geophysical Union v. Texaco Inc., 60 

F.3d at 929 (“[T]he impact on potential licensing revenues is a proper subject for 

consideration in assessing the fourth factor.”). 

      To be clear, in assessing harm posed to a licensing market, a court’s focus 

is  not  on  possible  lost  licensing  fees  from  defendants’  challenged  use.    See 

American Geophysical Union v. Texaco Inc., 60 F.3d at 929 n.17 (explaining that 

fourth  factor  would  always  favor  copyright  owner  if  courts  focused  on  loss  of 

potential licensing fees from alleged infringer); see also Leval, Toward a Fair Use 

Standard, 103 Harv. L. Rev. at 1124 (“By definition every fair use involves some 

loss  of  royalty  revenue  because  the  secondary  user  has  not  paid  royalties.”).  

Rather,  a  court  properly  considers  the  challenged  use’s  “impact on  potential 

licensing revenues for traditional, reasonable, or likely to be developed markets.”  

American Geophysical Union v. Texaco Inc., 60 F.3d at 930; accord Swatch Grp. 

Mgmt. Servs. Ltd. v. Bloomberg L.P., 756 F.3d 73, 91 (2d Cir. 2014). 



                                           44 
 
 
 
                                                                                              

       Plaintiffs  here  alleged  the  existence  of  a  traditional—and  active—

derivative  market  for  licensing  the  Routine.    See  Am.  Compl.  ¶¶  40,  81–83 

(alleging  that  plaintiffs  receive  “regular”  requests  to  license  Who’s  on  First?, 

which they frequently grant).  Further, they alleged market harm.  See id. at ¶ 83 

(alleging  that defendants’  unlicensed use  of  Who’s  on  First?  negatively affected 

commercial  market  for  future  licensing).    Accepting  these  allegations  as  true  at 

this  stage  of  the  litigation,  we  conclude  that  this  factor  weighs  in  favor  of 

plaintiffs.  See On Davis v. Gap, Inc., 246 F.3d at 175–76 (concluding that fourth 

factor  favored  copyright  owner  where  defendants’  taking  caused  both  loss  of 

royalty  revenue  and  “diminution  of  [owner’s]  opportunity  to  license  to  others 

who might regard [owner’s] design as preempted by [defendant’s] ad”).  

       In sum, on the 12(b)(6) record, all four statutory factors weigh in favor of 

plaintiffs  and  against  a  defense  of  fair  use.    Because,  at  this  stage  of  the 

proceeding,  defendants  have  identified  no  other  equitable  factors  as  here 

relevant  to  the  fair  use  analysis,  we  conclude  that  the  dismissal  of  plaintiffs’ 

amended  complaint  on  the  ground  of  fair  use  was  error.    Nevertheless,  for 

reasons explained in the next section of the opinion, we conclude that dismissal 



                                            45 
 
 
 
                                                                                                    

was  warranted  because  plaintiffs  did  not  plausibly  allege  a  valid  copyright 

interest in the Routine.   

               B.     Dismissal for Failure To Plead a Valid Copyright 

       Defendants argue that, even if we reject dismissal on the basis of a fair use 

defense, we should affirm because plaintiffs fail plausibly to plead ownership of 

a  valid  copyright  in  the  Routine.    See  Feist  Publ’ns,  Inc.  v.  Rural  Tel.  Serv.  Co., 

499 U.S. 340, 361 (1991) (identifying two elements of infringement:  (1) ownership 

of valid copyright and (2) copying original elements of work).  Defendants assert 

that Abbott and Costello’s Who’s on First? Routine fell into the public domain in 

1968,  when  the  initial  copyright  term  for  Tropics  expired.    Defendants  concede 

that  UPC’s  registration  for  that  movie  protected  the  Routine—first  published 

therein—from entering the public domain through the term of that copyright, see 

Shoptalk, Ltd. v. Concorde‐New Horizons Corp., 168 F.3d 586, 592 (2d Cir. 1999), 

but  they  assert  that  only  Abbott  and  Costello,  as  the  Routine’s  authors,  could 




                                               46 
 
 
 
                                                                                               

renew  the  copyright  in  that  work—as  distinct  from  Tropics—which  the  team 

failed to do.15 

       In  disputing  this  challenge,  plaintiffs  argue  that  UPC  had  the  right  to 

renew  the  copyright  in  the  Routine  because  (1)  Abbott  and  Costello  assigned 

ownership  of  their  common  law  copyright  in  the  Routine  to  UPC  in  either  the 

July  or  November  Agreement,  (2) the  Routine  as  published  in  Tropics  was  a 

“work for hire” owned by UPC, and (3) the Routine merged into Tropics so as to 

support a single copyright.  Plaintiffs maintain that, under any of these theories, 

UPC’s renewal of the Tropics copyright also maintained copyright protection for 

the  Routine,  so  that  they  now  hold  a  valid  copyright  in  that  work  by  virtue  of 

UPC’s transfer of its rights in the Routine in the Quitclaim. 

       We  identify  no  merit  in  any  of  the  theories  relied  on  by  plaintiffs  to 

support  their  copyright  claim  and,  accordingly,  we  affirm  dismissal  of  the 



                                              
15  Because  both  parties  seemingly  concede  that  the  Routine  was  protected  from 

entering the public domain through at least Tropics’s initial copyright term, we 
need not determine whether Tropics’s publication automatically divested Abbott 
and  Costello  of  their  common  law  copyright  and  injected  it  into  the  public 
domain.  See Roy Export Co. Establishment of Vaduz, Liechtenstein v. Columbia 
Broad. Sys., Inc., 672 F.2d 1095, 1101–02 (2d Cir. 1982). 

                                             47 
 
 
 
                                                                                                  

amended complaint for failure to plead a valid copyright.   

       1.     Copyright Assignment 

       In  rejecting  defendants’  copyright  invalidity  challenge,  the  district  court 

thought  that  “[t]he  contract  language,  together  with  UPC’s  subsequent 

registration  of  the  copyrights”  for  Tropics  and  The  Naughty  Nineties,  might 

admit a finding of “implied assignment of the initial copyright from Abbott and 

Costello.”    TCA  Television  Corp.  v.  McCollum,  151  F.  Supp.  3d  at  429;  see 

Nimmer  §  10.03[B][2],  at  10‐56.2(6)  (explaining  that  pre‐1978  assignment  of 

common  law  copyright  could  be  effectuated  orally  or  implied  from  conduct).  

The  conclusion  is  flawed  in  two  respects.    First,  as  detailed  in  this  section,  the 

July and November Agreements clearly express the parties’ intent for Abbott and 

Costello to license the use of, not to assign copyrights in, their existing comedy 

routines  for  use  in  UPC  movies  in  which  the  team  appeared.    Second,  and 

requiring  no  further  discussion  in  the  face  of  clear  contract  language,  UPC’s 

registration  (and  renewal)  of  copyrights  in  its  movies  says  nothing  about  what  

Abbott  and  Costello  intended  to  convey  in  the  two  agreements  because  UPC 

would  have  taken  such  action  to  protect  its  independent  movie  rights  in  any 



                                              48 
 
 
 
                                                                                                   

event.  See generally Faulkner v. Nat’l Geographic Soc’y, 220 F. Supp. 2d 237, 239 

(S.D.N.Y.  2002)  (noting  that  under  1909  Copyright  Act,  proprietor  of  collective 

work had right to renew copyright in collective work itself). 

       Turning then to the agreements, we note at the outset that neither contract 

has a choice of law provision.  Thus, the controlling law would be the contract’s 

“center  of  gravity,”  which  typically  is  the  place  of  contracting  or  performance.  

Lazard Freres & Co. v. Protective Life Ins. Co., 108 F.3d 1531, 1539 (2d Cir. 1997) 

(internal  quotation  marks  omitted).    The  July  Agreement  was  executed  in  New 

York  with  expected  performance  in  California.    The  November  Agreement  was 

also  to  be  performed  in  California  and  may  have  been  executed  there,  where 

UPC  was  located  and  Abbott  and  Costello  were  then  completing  Tropics.    Any 

uncertainty  on  the  latter  point  is  irrelevant,  however,  because  New  York  and 

California  law  both  instruct  that  contracts  must  be  interpreted  according  to  the 

mutual intent of the parties at the time the contract was formed.  See Welsbach 

Elec.  Corp.  v.  MasTec  N.  Am.,  Inc.,  7  N.Y.3d  624,  629,  825  N.Y.S.2d  692,  695 

(2006);  AIU  Ins.  Co.  v.  Superior  Court,  51  Cal.  3d  807,  821,  799  P.2d  1253,  1264 

(1990).    Both  states  recognize  that  the  best  evidence  of  the  parties’  intent  is  the 



                                               49 
 
 
 
                                                                                                  

language used in their contract.  See Brad H. v. City of New York, 17 N.Y.3d 180, 

185,  928  N.Y.S.2d  221,  224  (2011);  AIU  Ins.  Co.  v.  Superior  Court,  51  Cal.  3d  at 

822, 799 P.2d at 1264.  Thus, where contract language is clear and unambiguous, 

courts will enforce an agreement according to its terms, without looking outside 

the four corners of the document.  See Brad H. v. City of New York, 17 N.Y.3d at 

185,  928  N.Y.S.2d  at  224;  AIU  Ins.  Co.  v.  Superior  Court,  51  Cal.  3d  at  822,  799 

P.2d at 1264. 

       The  July  Agreement  employing  Abbott  and  Costello  for  “one  feature 

photoplay,”  J.A.  165,  states  that  the  team  would  furnish  UPC  with  “routines 

heretofore  used  and  now  owned  by  Artists  for  use  by  the  Producer  in  the 

photoplay  in  which  they  appear  hereunder  and  for  which  the  Producer  shall 

have  the  exclusive  motion  picture  rights,”  id.  at  169  (emphases  added).    The 

longer‐term  November  Agreement  similarly  states  that  the  team  would  furnish 

UPC  with  all  “routines  heretofore  used  by  the  Artists  either  on  the  radio  or 

otherwise and now owned by the Artists,” and that UPC would “have the right 

to  use  said  material  and  routines  to  such  extent  as  the  Producer  may  desire  in 

connection  with  any  photoplay  in  which  the  Artists  render  their  services 



                                              50 
 
 
 
                                                                                               

hereunder.”  Id. at 129 (emphases added).  As the highlighted language in each 

agreement makes plain, Abbott and Costello furnished UPC with their routines 

for a limited purpose:  use in any movies in which the team appeared under the 

respective  agreements.16    This  is  unmistakably  the  language  of  an  exclusive, 

limited‐use  license,  not  the  assignment  of  copyright.    See  Compendium  of 

Copyright  Office  Practices  §  12.2.1  (1973)  (stating  that  license  is  “exclusive  or 

non‐exclusive  grant  of  permission  to  use  a  copyrighted  work  for  certain 

purposes”).  

       A clause in the July Agreement granting UPC “all rights of every kind and 

character whatsoever in and to the same . . . perpetually” warrants no different 

conclusion.  J.A. 169.  This language appears in the same sentence as that quoted 

in the preceding paragraph and, thus, “all rights . . . in and to the same” can only 

be understood to reference UPC’s motion picture rights, not the team’s common 

                                              
16  Plaintiffs  acknowledged  as  much  in  the  district  court  when  they  argued  that 

the  agreements’  language  “represented  a  clear  grant  of  rights  to  UPC  in  all 
previous  acts  and  routines  created  by  Abbott  and  Costello  .  .  .  if  used  in  any 
motion  pictures  produced  by  UPC  in  which  Abbott  &  Costello  provided  their 
services.”    Pls.’  Mem.  Opp.  Mot.  Dismiss  at  7,  TCA  Television  Corp.  v. 
McCollum, No. 15‐cv‐4325 (GBD), ECF No. 61 (emphasis added). 
 

                                             51 
 
 
 
                                                                                               

law copyright in its routines.17  Indeed, in the November Agreement, wherein the 

team  grants  UPC  the  right  to  photograph  and  reproduce  their  “acts,”  the 

“perpetual”  right  “to  use  the  same”  is  expressly  granted  “only  in  connection 

with  the  photoplays  in  which  the  Artists  appear  hereunder  and  in  connection 

with  the  advertising  and  exploitation  thereof.”    Id.  at  127.    The  November 

Agreement  states  that  “the  Producer  shall  not  have  the  right  to  use  the  Artists’ 

names or likenesses or reproductions of their voices in radio broadcasts (except 

as  hereinafter  expressly  permitted)  independent  of  .  .  .  motion  picture 

productions or in commercial tie‐ups.”  Id. at 128.  

       Other language in the November Agreement further confirms that Abbott 

and Costello granted UPC only a license to use their routines.  The team therein 

agreed “that they w[ould] not use or license, authorize or permit the use of any 

of  the  material  and/or  routines”  furnished  to  UPC  under  the  agreement  “in 

connection  with  motion  pictures  for  any  person,  firm  or  corporation  other  than 

the  Producer,  at  any  time  prior  to  the  termination  of  the  employment  of  the 



                                              
17  See supra p. 7 (quoting relevant sentence in July Agreement in full). 

             

                                             52 
 
 
 
                                                                                              

Artists  under  this  agreement  or  one  year  after  the  general  release  of  the 

photoplay  in  which  used,  whichever  is  later.”    Id.  at  129.    The  fact  that  the 

Agreement  limits  Abbott  and  Costello’s  ability  to  use  or  license  specified 

material  (i.e.,  material  created  before  the  agreements)  only  “in  connection  with 

motion  pictures,”  and  only  for  a  limited  time,  plainly  indicates  the  parties’ 

understanding  that  the  team  retained  ownership  of  the  copyright  in  their  pre‐

agreement  material  and  granted  UPC  only  a  license.    See  P.C.  Films  Corp.  v. 

MGM/UA  Home  Video  Inc.,  138  F.3d  453,  456  (2d  Cir.  1998)  (explaining  that 

under  1909  Copyright  Act,  “transfer  of  anything  less  than  the  totality  of  rights 

commanded by copyright was automatically a license rather than an assignment 

[of] the copyright”).  

       Thus,  the  language  of  the  July  and  November  Agreements,  by  itself, 

clearly  belies  plaintiffs’  claim  that  Abbott  and  Costello  therein  conveyed  their 

common law copyright in the Routine to UPC.  That conclusion is reinforced by 

the very Quitclaim on which plaintiffs’ claimed ownership of the Who’s on First? 

copyright  depends.    To  secure  the  Quitclaim  of  UPC’s  interests  in  the  Routine 

(then held by its successor, Universal), plaintiffs’ predecessors‐in‐interest therein 



                                            53 
 
 
 
                                                                                           

represented that they owned the copyright in the Routine.  In short, the parties to 

the  Quitclaim  understood  Abbott  and  Costello  not  to  have  transferred,  but  to 

have retained, ownership of the Routine’s copyright. 

      Accordingly,  plaintiffs  cannot  state  a  plausible  infringement  claim  based 

on  a  1940  transfer  of  copyright  ownership  from  Abbott  and  Costello  to  UPC  in 

either  the  July  or  November  Agreement.    The  record  does  not  support  such 

assignment.18    

      2.     Work Made for Hire 

      Plaintiffs maintain that, even if the July and November Agreements cannot 

be  construed  to  have  assigned  copyrights,  they  are  work‐for‐hire  agreements.  

They  argue  that  UPC,  “[a]s  the  author  under  a  work‐for‐hire  agreement  of  the 

films . . . , properly registered its copyright in these two films with the Copyright 

Office, and thereafter timely renewed their copyright registrations.”  Appellants’ 



                                              
18  Because  the  agreements  cannot  be  construed  to  effect  an  assignment  of  the 

Routine’s copyright to UPC, we need not decide whether they further conveyed 
the Routine’s renewal rights.  See Corcovado Music Corp. v. Hollis Music, Inc., 
981  F.2d  679,  684  (2d  Cir.  1993)  (recognizing  strong  presumption  against 
conveyance of renewal rights).   
 

                                           54 
 
 
 
                                                                                               

Br.  9;  see  Estate  of  Burne  Hogarth  v.  Edgar  Rice  Burroughs,  Inc.,  342  F.3d  149, 

156–57 (2d Cir. 2003) (explaining that, under 1909 Copyright Act, employer was 

legal author and, therefore, had renewal rights).   

       The  argument  is  defeated  by  plaintiffs’  own  allegation—which  we  must 

accept  as  true—that  the  Routine  was  first  performed  in  March  1938,  more  than 

two  years  before  Abbott  and  Costello  entered  into  the  July  and  November 

Agreements  with  UPC.    See  Am.  Compl.  ¶  32.    Insofar  as  Abbott  and  Costello 

had  already  performed  Who’s  on  First?  in  1938,  they  plainly  did  not  create  the 

Routine at UPC’s “instance and expense” in 1940, as would be required for it to 

be a work‐for‐hire.  Playboy Enters., Inc. v. Dumas, 53 F.3d 549, 554 (2d Cir. 1995) 

(stating that work is considered “for hire” when made at hiring party’s instance 

and  expense,  i.e.,  “when  the  motivating  factor  in  producing  the  work  was  the 

employer  who  induced  the  creation”  (internal  quotation  marks  omitted));  see 

also  Urantia  Found.  v.  Maaherra,  114  F.3d  955,  961  (9th  Cir.  1997)  (“An 

employment (or commissioning) relationship at the time the work is created is a 

condition  for  claiming  renewal  as  the  proprietor  of  a  work  made  for  hire.” 

(internal quotation marks omitted)).    



                                             55 
 
 
 
                                                                                                

       Plaintiffs  seek  to  avoid  this  conclusion  by  noting  defendants’ 

(1) concession—at  least  for  purposes  of  their  motion  to  dismiss—that  new 

material  was  added  to  the  Routine  for  Tropics,  see  TCA  Television  Corp.  v. 

McCollum,  151  F.  Supp.  3d  at  431;  and  (2)  failure  to  establish  “the  contents, 

language  or  scope  of  protectable  expression  of  the  1938  radio  broadcast,” 

Appellants’ Reply Br. 22.  We are not persuaded. 

       On  review  of  a  motion  to  dismiss,  courts  must  draw  all  reasonable 

inferences  in  plaintiffs’  favor.    Even  applying  that  principle  here,  it  is  not 

plausible to infer that the Routine, as performed in 1938, did not already contain 

the initial series of exchanges about a person named “Who” playing first base for 

the  simple  reason  that  there  is  no  Routine  without  at  least  that  part.    Further, 

because  that  is  the  part  of  the  Routine  appropriated  in  Hand  to  God,  plaintiffs 

must  plausibly  allege  a  valid  copyright  in  that  material,  regardless  of  later 

additions.    Thus,  to  the  extent  plaintiffs’  copyright  claim  rests  on  a  theory  of 

work‐for‐hire,  it  was  their  burden  to  plead  facts  showing  that  the  appropriated 

parts of the Routine had not existed in the 1938 iteration of Who’s on First?, but 

were first created for Tropics so as to be covered by the copyright and copyright 



                                             56 
 
 
 
                                                                                              

renewal of that movie.  See Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. at 

361  (stating  that  to  establish  infringement  claim,  plaintiff  must  demonstrate, 

among other things, ownership of valid copyright).              

       3.     Merger of Routine in Motion Pictures 

       Finally,  plaintiffs  argue  that  even  if  their  copyright  ownership  claim 

cannot  rest  on  either  an  assignment  or  work‐for‐hire  theory,  it  is  plausible 

because  “so  much  of  the  Routine  as  was  used  in  the  Movies  ‘merged’  with  the 

Movies  to  become  a  ‘unitary  whole.’”    See  Appellants’  Reply  Br.  28.    Thus,  the 

Routine  was  not  separately  registerable;  rather  it  was  protected  by  UPC’s 

statutory  registration  and  its  renewal  of  the  copyrights  for  movies  using  the 

Routine.   

       This argument also fails because, as this court recently observed, “authors 

of freestanding works that are incorporated into a film . . . may copyright these 

‘separate and independent works.’”  16 Casa Duse, LLC v. Merkin, 791 F.3d 247, 

259  (2d  Cir.  2015)  (emphasis  added)  (quoting  17  U.S.C.  §  101);  see  id.  at  257 

(noting  that  separate  copyrights  may  be  necessary  where  motion  picture 

incorporates “separate, freestanding pieces that independently constitute ‘works 



                                            57 
 
 
 
                                                                                                 

of authorship’”).  Who’s on First? was such a freestanding work within Tropics.  

As  already  noted,  plaintiffs  acknowledged  in  the  amended  complaint  that  the 

Routine  (1)  was  prepared  and  existed  on  its  own  for  some  years  before  it  was 

performed  in  Tropics,  see  Am.  Compl.  ¶  32;  and  (2)  was  performed 

independently from the films “thousands of times” on the radio and elsewhere, 

see  id.  at  ¶¶  34–35;  see  also  J.A.  129  (stating  in  November  Agreement  that 

“Artists  reserve  the  right  to  use  on  the  radio  and  in  personal  appearances”  all 

preexisting routines).  The Quitclaim representation that plaintiffs’ predecessors‐

in‐interest  still  owned  the  Routine’s  copyright  in  1984  is  also  at  odds  with  the 

argument  that  the  Routine  had  so  merged  with  Tropics  as  to  admit  a  single 

copyright owned by UPC.     

       Neither  Garcia  v.  Google,  Inc.,  786  F.3d  733  (9th  Cir.  2015)  (en  banc),  nor 

Richlin  v.  Metro‐Goldwyn‐Mayer  Pictures,  Inc.,  531  F.3d  962  (9th  Cir.  2008), 

relied on by plaintiffs, is to the contrary.  In Garcia, the Ninth Circuit reversed a 

panel  decision  holding  that  an  actor’s  five‐second  contribution  to  a  movie  was 

sufficiently creative to entitle her to register a copyright in her performance.  The 

en  banc  court  explained  that  “[t]reating  every  acting  performance  as  an 



                                              58 
 
 
 
                                                                                            

independent  work”  would  be  a  “logistical  and  financial  nightmare.”    Garcia  v. 

Google, Inc., 786 F.3d at 743.  This case is not analogous.  While the screen actor’s 

performance there was so “integrated into” the filmed work as to be “inseparable 

from” it, see 16 Casa Duse, LLC v. Merkin, 791 F.3d at 254, Who’s on First? is a 

freestanding  comedy  routine  performed  by  Abbott  and  Costello  not  only  years 

before  the  first  frame  of  Tropics  was  ever  filmed  but  also  for  many  years 

thereafter.  Thus, the concerns at issue in Garcia are not present here. 

      As for Richlin, the Ninth Circuit did not there hold, as plaintiffs contend, 

that an author is “not entitled to an independent copyright by reason of inclusion 

of his [story] treatment’s material in [a] motion picture.”  Appellants’ Reply Br. 

27–28  (emphasis  in  original).    Rather,  the  court  there  assumed  that  plaintiffs’ 

story treatment was independently copyrightable when it held that plaintiffs had 

“failed  to  secure  a  federal  copyright  for  it.”    Richlin  v.  Metro‐Goldwyn‐Mayer 

Pictures, Inc., 531 F.3d at 976.  Thus, the court acknowledged that “publication of 

a motion picture with notice secures federal statutory copyright protection for all 

of its component parts,” but  observed “that does not mean that the component 

parts necessarily each secure an independent federal statutory copyright.”  Id. at 



                                           59 
 
 
 
                                                                                             

975–76.    The  movie’s  publication  protected  so  much  of  the  treatment  as  was 

disclosed  therein,  but  it  “did  not  constitute  publication  of  the  Treatment  ‘as 

such’—i.e., as a work standing alone.”  Id. at 973.  

       This reasoning undermines rather than supports plaintiffs’ merger theory.  

The  plaintiffs  in  Richlin  “clearly  intended”  that  the  treatment  “be  merged  into 

inseparable or interdependent parts of a unitary whole.”  Id. at 967.  That is not 

this  case.    As  already  explained,  the  Routine  was  created  and  performed  by 

Abbott and Costello well before Tropics was filmed, and the team continued to 

perform  it  for  years  after.    Indeed,  the  Agreements’  licensing  of  the  Routine’s 

performance  in  Tropics  and  The  Naughty  Nineties  contemplated  such 

independent  performances.    In  these  circumstances,  we  conclude  that  the 

Routine did not merge into UPC’s films so as to avoid the need for its creators to 

renew the copyright.  See 16 Casa Duse, LLC v. Merkin, 791 F.3d at 259.   

       In  sum,  because  plaintiffs  fail  plausibly  to  allege  that  (1)  Abbott  and 

Costello assigned their common law copyright in Who’s on First? to UPC; (2) the 

Routine,  as  appropriated  by  defendants  in  Hand  to  God,  was  first  created  for 

UPC  as  a  work‐for‐hire;  or  (3)  the  Routine  so  merged  with  the  UPC  movies  in 



                                            60 
 
 
 
                                                                                                

which  it  was  performed  as  to  become  a  unitary  whole,  we  conclude  that 

plaintiffs  did  not  plead  their  possession  of  a  valid  copyright  in  the  Routine,  as 

required to pursue their infringement claim.   

        Accordingly, even though the district court erred in dismissing plaintiffs’ 

amended complaint based on defendants’ fair use of the appropriated material, 

we  affirm  dismissal  based  on  plaintiffs’  failure  plausibly  to  allege  a  valid 

copyright. 

III.    Conclusion 

        To summarize, we conclude as follows: 

        1.    Dismissal  was  not  supported  by  fair  use  because  all  four  relevant 

factors weigh in plaintiffs’ favor: 

              a.      Defendants’ verbatim use of over a minute of Who’s on First? 

in  their  commercial  production,  Hand  to  God,  was  not  transformative  because 

defendants  neither  used  so  much  of  the  Routine  for  a  different  purpose  nor 

imbued the original with a different message, meaning, or expression; 

              b.       Defendants  failed  persuasively  to  justify  their  use  of  the 

Routine,  as  a  secondary  user  who  appropriates  a  creative  work  without 



                                             61 
 
 
 
                                                                                       

alteration must do; 

             c.    Defendants’ use of some dozen of the Routine’s variations of 

“who’s on first” was excessive in relation to any dramatic purpose; and  

             d.    Plaintiffs  allege  an  active  secondary  market  for  the  work, 

which was not considered by the district court. 

      2.     Dismissal  is  warranted  by  plaintiffs’  failure  plausibly  to  plead 

ownership of a valid copyright.  Their efforts to do so on theories of assignment, 

work‐for‐hire, and merger all fail as a matter of law.      

      Accordingly, the judgment of dismissal is AFFIRMED. 




                                         62